UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6983



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATHANIEL WATKINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-90-260)


Submitted:   October 24, 2002          Decided:     November 14, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel Watkins, Appellant Pro Se. Michael R. Smythers, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Nathaniel Watkins appeals from the criminal judgment entered

on   January   11,   1991.   We   dismiss   the   appeal   for    lack   of

jurisdiction.

      In criminal cases, the defendant is accorded ten days after

entry of the district court’s final judgment or order to note an

appeal, see Fed. R. App. P. 4(b)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(b)(4).             This

appeal period is “mandatory and jurisdictional.”      United States v.

Raynor, 939 F.2d 191, 196 (4th Cir. 1991).        The district court’s

final judgment was entered on the docket on January 11, 1991.

Watkins’ notice of appeal was filed on June 12, 2002.             Because

Watkins failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 DISMISSED




                                   2